r or,       Case 1:21-cv-00075-LLS Document 20 Filed 06/11/21 Page 1 of 3
                                                               . LSDC SD~Y
                                                                          ,-,      .




                                                                   OOCT \IENT
                                                                 · El.h TRo·s·tc \ LLY FILED
   UNITED STATES DISTRICT COURT                                  '
   SOU THERN DISTRICT OF NEW YORK
                                                                     ' rE flLtD :         t /11 /;..1 _'
   DAVID ADAM PALEY ,                                            -===;:::::;::::::==-==-=====-:-.:: .,: -
                             Plaintiff ,
                                                          21 Civ. 75       (LLS)
                       - against -
                                                        MEMORANDUM & ORDER
   KLS PROFESSIONAL ADVISORS GROUP ,
   LLC , and BOSTON PRIVATE WEALTH LLC ,

                             Defendants .

           Defendants KLS Professional Advisors Group , LLC and Boston

   Private Wealth LLC move to dismiss plaintiff David Adam Paley ' s

   complaint . For the following reasons , the motion is denied .

           Paley alleges he was fired in retaliation for reporting to

   his supervisor a co - worker ' s conduct that Paley believed

   violated U.S . securities law . Specifically , after KLS ' s

   Investment Committee (of which Paley was a member) voted to

   block sell one exchange traded fund (" ETF " ) from all its

   clients '       accounts and use the proceeds to block buy another ETF

   for those same clients , Paley ' s co - worker and fellow committee

   member initiated an individual client trade to sell and buy the

   same ETFs before the block transactions . Paley alleges that he

   believed the individual trade illegally " front-run " the block

   transactions and that his retaliatory firing violated Section

   806 of the Sarbanes-Oxley Act of 2012 , 18 U. S . C . § 1514A

    (" SOX " ) .

           Paley also alleges that he was fired after asking for a
          Case 1:21-cv-00075-LLS Document 20 Filed 06/11/21 Page 2 of 3




week off to deal with an illness " with which he had been

initially afflicted in 2008 while at Deutsche Bank which had

caused him to take three        (3) months of disability in 2009 ."

Compl .    ~   37 . " Symptoms of the illness include severe vertigo ,

labyrinthitis , migraines and anxiety attacks . These symptoms

substantially interfered with his major life activities ." Id .

~   38 . After asking for time off , Paley received an email from a

supervisor accepting what he purported was Paley ' s resignation .

Paley alleges that he never resigned , but merely made a counter -

offer in ongoing negotiations about his future compensation at

KLS.   Paley contends that this construction of his counter - offer

as a resignation was discriminatory termination and a failure to

reasonably accommodate his disability in violation of NYS Exec .

Law§ 296 , et seq ., and NYC Admin . Code§§ 8 - 107 , 8 - 502 .

       The issues of Paley ' s actions and the termination of his

employment involve questions of intent and motivation . These are

classic matters calling for determination by a jury . See , e . g .,

Feingold v . New York , 366 F . 3d 138 , 151 (2d Cir . 2004)        ( " Of

course ,       Feingold ' s colleagues may have decided not to train him

not because of religion - based animus , but rather because they

disliked Feingold as an individual , or because of some other

motivation not prohibited by anti - discrimination law . Similarly ,

they may have given Haynes especially good training because they

liked her as an individual , irrespective of her racial and


                                        - 2-
          Case 1:21-cv-00075-LLS Document 20 Filed 06/11/21 Page 3 of 3




religious background . These are the types of factual questions ,

however , that must be resolved by a jury , rather than by a court

at summary judgment ." ) ; Leshinsky v . Telvent GIT , S . A., 942 F .

Supp . 2d 432 , 444     (S . D. N.Y . 2013) (In a SOX retaliation case ,

" The question whether a plaintiff ' s belief was objectively

reasonable is a       ' mixed question of law and fact ,' meaning that

it should be decided by the Court only if there is no genuine

issue of material fact as to the belief ' s reasonableness ." ) ;

Ashmore v . CGI Grp . Inc ., 138 F . Supp . 3d 329 , 347       (S . D. N. Y.

2015) (denying defendant ' s motion for summary judgment on a SOX

retaliation claim when " there is a genuine issue of material

fact as to whether the record clearly and convincingly shows

that Plaintiff would have been fired absent a retaliatory

motive " ) ; United States v . Subeh , No . 04 - CR - 6077T , 2006 WL

219968 , at *14      (W . D. N. Y. Jan . 24 , 2006) ("Juries are frequently

called upon to determine a defendant ' s intent , knowledge or

motivation ." ) , R . & R . adopted , 2006 WL 1875407       (July 5 , 2006) .

      Accordingly the motion to dismiss is denied .

      So ordered .

Dated :       New York , New York
              June 11 , 2021

                                              L/JJA&-, L. 5 ~
                                              LOUIS L . STANTON
                                                  U. S . D. J .




                                       - 3-
